Explanations of vote
Oral explanations of vote
Mr President, you might think that, because I am leaving this Parliament in July, I should have no views at all on the programme for Parliament in 2010. But I would be failing those who sent me here for the last 10 years if I did not use this opportunity as a protest against holding this Parliament in Strasbourg at all. It is a scandalous waste of taxpayers' resources. There is no reason for it: there is an adequate Parliament building in Brussels. When I mention this to people in the United Kingdom - the expense and the trouble that everyone goes to to come here - they are absolutely astounded, particularly in a time of economic stringency, that we should pursue the habit. The time has come to end the Strasbourg farce, to ensure Parliament operates only in Brussels and make a real contribution to saving public money for better reasons to spend it on.
Mr President, each year the Conference of Presidents tables different amendments to try to ensure that we spend more time in Strasbourg than we should. In fact we spend more time in Strasbourg than anybody out there really appreciates, because just getting to this place involves almost a day of travel for most people. We should not be choosing to come to Strasbourg at all.
The one extra right I would like this Parliament to have is the right to choose where it sits. My colleague, Mr Posselt, recognises there is some local advantage to politicians who live close to this place. However, it is not easy for all of us just to commute across the border from Germany. To get constituents here - people who want to visit to see how this Parliament works - it takes over a day. We have perfectly good facilities in Brussels. We should not be voting to extend the time we spend in Strasbourg: we should be voting to get rid of it.
Mr President, I have just one issue to raise here, which is the scandalous saga of the land-grab laws in Spain, which has been before the Committee on Petitions in one form or another these past six years. Throughout this House all of us will have constituents, whatever our nationality, who have been suffering from abuses under the urbanisation law in the Spanish Costas, as indeed thousands of Spanish citizens are.
The attempts to bring this matter to judgment in this House have been shamefully frustrated by a number of Spanish deputies in both parties, and I would particularly appeal to my colleagues in the Spanish Partido Popular to remember the importance of the sanctity of property. They of all people should understand - knowing their history and knowing what happened in the Second Republic, when ownership was not secure - how important it is that people should feel that their title deeds are not up for violation by state abuses.
(FI) Mr President, first of all I want to say that Mrs Záborská's report adopts the right approach. It is very important that equality can be implemented in Parliament's various roles, be they committees or delegations.
It is also very important that when candidate lists are compiled for the European Elections, they can also contain as many female as male candidates.
We need one another, and I hope things will develop in a direction where, one day, gender no longer plays such a big role as skills and expertise. When Parliament takes its decisions, it is most important that we have skilled and expert people - both men and women - in the committees. That way everyone will have a common, clear view on how to build a better future and a better Europe using knowledge and skills.
Mr President, there are enormous savings to be had by the creation of a common European grid. Somewhere in Europe, at any given moment, there is surplus electricity, and breaking down national barriers will substantially reduce our dependence on imported energy sources. Unfortunately, though, that kind of model of integration - a free-market, decentralised, organic one - is not what we have been voting on in our series of reports today. We are instead going down this road towards harmonisation, towards fixed prices, towards protection, towards a common negotiating position vis-à-vis Russia and other third parties. It is a basic ideological difference in the European Union between a free market based on mutual product recognition and a harmonised market based on the reduction of consumer choice, the protection of producers and the regulation of authority.
I think there are particular dangers for a country like Britain. We were, until two years ago, the EU's only net energy producer. Even now we are roughly in equilibrium. A common energy policy could end up being for us like the common fisheries policy, one where we are the only country putting a substantial amount into the common pot, from which all others are then drawing on an equal basis.
Mr President, before I go further I would just like to pay tribute to the rapporteur, Mrs Morgan. I know she is about to leave this place and, though we do not always agree on issues, I think everyone will agree that she has done a tremendous amount of work on this report.
We all know, if we look at the history of liberalisation in the EU, that telecoms liberalisation has been a great success, offering choice, lower prices and better services to consumers right across the EU. It is a shame that the postal market and the energy market, in particular, have lagged behind in this respect. This is certainly a few steps in the right direction, but we still need to sort out the problem of network unbundling and also access to other markets.
It is not right that some markets, such as the UK market, remain open to competition, whereas companies in Germany and France are able to access the UK market, yet prevent companies from the UK and other countries accessing their own market. The time for protectionism is over. It is time to have more faith in the market.
(FI) Mr President, first of all I would like to say that Mr Belet's report is excellent. It is very important that we make sure we are being energy friendly, saving energy and acting efficiently in every way - in transport and in other areas.
This is what we should also be aiming for in the case of tyres. This specific report talks about transport and tyres, but it is important to remember that safety is the most important issue and something that must never be compromised.
In this matter we need to find the right sort of balance. Energy efficiency in tyre manufacture must not be allowed to override safety. In other words, if we want to guarantee energy efficiency and increase it, at the same time we have to ensure that safety is not undermined in the slightest, because on motorways, small roads and everywhere, safety must be the priority and main objective as we develop transport in Europe.
(FI) Mr President, first of all I wish to thank the rapporteur, Mrs Vălean, for her excellent report. It is very important that we get to a situation in the future in Europe where the costs of mobile phone calls throughout Europe can be lowered and become uniform across the internal market.
At present, the problem is of course that, when we go from one country to another, we often have to purchase new subscriptions, or if we do not purchase a new one, we have to pay very high charges.
It is important that, while there is free movement of people and labour and a common economic space is being built - something which should in fact be in operation at Union level - a coherent system for mobile charges should also be established. That would be in the interests of the public.
The European Union must act in a way that gives priority to the interests of the public, and if we want to we can act to ensure that prices for voice calls come down.
Mr President, as the rapporteur of the Committee on the Internal Market and Consumer Protection on this report, I am very proud of the work that we did in introducing more transparency. One of the big problems for many years has been the issue of bill shock for a number of consumers when they return home to find a larger than expected bill.
However, if we look at the rest of the report, and particularly the issue of price caps, I think we should recognise that, without this regulation, prices have been falling anyway. The Commission itself admits, on its own figures, that most consumers do not roam: 70% of consumers do not roam at all during a year. The level for regular roamers is much lower. So what we are really doing is reducing call costs and data costs for a privileged few MEPs, Commission officials, European journalists and European businessmen.
Let us hope that companies, when they try to regain that revenue from elsewhere, do not start charging domestic users - and particularly the poor - more for their calls. Let us hope that we are not robbing the poor to pay for cheaper calls for the rich.
(FR) Mr President, I welcome the report by Mrs Vălean on a subject where, for once, the European Union's powers are fully applicable.
In this field of telecommunications, I must say that the situation is at times absolutely unbearable. There is the deception of consumers who, having used a mobile telephone such as this one, which their contract told them included international calls, have a shock when they discover the cost of their bills. To give an example, this is what happened to me only recently when, having used an Internet connection two or three times in Italy one day, I received a bill from the virtually nationalised French operator Orange for EUR 1 200, and for another day spent on the very edge of the French border, between Evian and Geneva, I received one for EUR 3 000!
These are absolutely unspeakable practices that are bordering on daylight robbery, and these operators are responsible - they provide no transparency for consumers. The rules on the transparency of mobile telephone contracts within the European Union must therefore be standardised.
Mr President, of course we are all in favour of lower charges when travelling abroad with our mobiles - you would have to be insane to be against that, but that is only one part of the equation. When we in this House oblige the operators to lower their roaming charges they have to find the money from elsewhere, and that will usually mean raising the charges for those who do not travel.
This is, in other words, a tax on non-travellers for the benefit of travellers. There will be teenagers in council estates in my constituency who are now facing higher charges so that a number of businesspeople, MEPs and Commissioners can talk more cheaply when abroad.
I have to say we were not disinterested parties. All of us involved in this vote stand to gain very substantially from the kind of regulations that we have been pushing through in this field over the last year. If you want to understand how power has shifted in Europe, you need only read this report. 'Who whom?', asked Lenin in perhaps the pithiest statement of political philosophy ever uttered. Who has the power, and over whom does he wield it? Well, there can no longer be much doubt over who has the power: we do - we Eurocrats.
(LV) Mr President, thank you very much for giving me the floor. I voted for this report because I think that what has been done in the sphere of mobile communications by the European Parliament is extremely important. When I remember my first days of working in Brussels, one minute talking on the phone cost three euros or more; now, thanks to these regulations, we are paying these limited amounts, and that has benefitted the European public as a whole. I would also like to point out that these roaming tariffs have been very unclear. This applies in particular to texts. While we have obtained big savings on voice calls, at times firms have made too much of a profit on texts, and this, again, was not in the interests of citizens. I think that through this directive and regulation we have made a huge advance in the defence of consumer interests, and also nowadays, now that data transmission is so very important that people receive data on their mobile phones, the fact that these tariffs have been reduced constitutes a major achievement by the European Parliament.
Mr President, I would like to congratulate Mr Skinner on this report. He has done an excellent job. It has been a huge undertaking but he has really delivered on this very complex piece of legislation. I would also like to congratulate the European institutions and Member States, who have brought us this successful conclusion of Solvency II.
It is a good example of how Europe must work together towards financial recovery. Burdens will be shared, as will solutions. This European approved response is a good example of a closer relationship on financial cooperation. We have to work to make sure that there is never again a banking crisis like the one we are going through at the moment.
I did notice with great interest the Commission's approval of a mortgage support scheme for UK homeowners. This scheme will allow householders who are unable to meet their mortgage repayments to defer all their principal and up to 70% of their interest payments for a period of two years. We should carefully follow the progress of this scheme and learn from and implement any effective measures that would ease the burden we carry.
I think this is something that all Member States can look at, but I also think that financial institutions in Member States themselves could make it easier for people to move to interest-only mortgages if they found themselves in difficulty. The financial institutions, considering the support that they have from Member State governments, could do a lot to help people who are under stress because of the recession.
Mr President, before I start on my explanation of vote, I would just like to congratulate my colleague, Mr Kamall, who has just made his 100th speech in plenary. Some will be surprised that it has taken this long! But it is good to have him in the centurion club.
I voted for the Hökmark report for all sorts of reasons. Mainly because, well, who could be against nuclear safety? And, I guess, if you are going to talk about nuclear safety and how we provide energy for the future, we would want it to be provided as safely as possible and disposed of as safely as possible. But, equally, I voted for this mainly because I want there to be more nuclear power provided in the future - more in the UK - because I am sick to death of seeing windmills and wind turbines pop up across beautiful parts of the European countryside, which add nothing to any of our national grids - in fact they cause extra harm to the national grids - and do not provide renewable energy: they just provide a slightly alternative energy for a short period of time. I am all for nuclear safety and all for nuclear energy.
Mr President, the crass proposal by the Commission, in its original proposition, that they should control recreational fishing and require returns and licensing and everything else that goes with such bureaucracy, was one of the those proposals which, quite rightly, stirred huge opposition, not just in that sector, but amongst those who take an interest in matters pertaining to fishing and to EU bureaucracy.
I am therefore glad that, today, Amendment 48 has been approved. This at least goes some way to restoring the proper discretion of the Member State as to whether to take any steps in relation to the licensing and the recording of recreational fishing, leaving it to Member States to judge whether there is any impact - when in most Member States there is not - on the product of fish take from recreational fishing. So I am glad that the Commission has been rebuffed on this proposition and that what started out as bad has been somewhat ameliorated.
Mr President, after 10 years in this Parliament I did not think anything could surprise me any more, but I was shocked by the fatuity of the proposal of extending the common fisheries policy to recreational sea anglers, requiring them to log every catch and count it against their national quota.
The proposal has not been deleted, although it has been substantially bettered largely thanks to a long and gruelling war of attrition fought in committee by four gritty and patriotic Scots representing the main parties of that country: Mesdames Attwooll and Stihler, and Messieurs Stevenson and Hudghton. I also want to pay tribute to Northern Ireland's best friend in the European Parliament, Jim Allister, who is a great champion of the interests of both communities and traditions in his province.
The problem here was enforcement. The problem was that people were not enforcing existing law. Our instinct in this Parliament is always to legislate, rather than use the legal arsenal already at our disposal. I wish that we would apply - more widely than just in the field of fisheries - the principle that the best thing is not always to pass a new law until you have completely exhausted the legal powers that you already have.
Mr President, the vote today on the Romeva report should, I hope, reassure European anglers that their concerns have been recognised. Amendments 7 and 11 passed without opposition; Amendment 48 passed by 608 votes to 37; Amendment 49 passed by 580 votes to 54; Amendment 50 was widely supported; Amendment 2 passed as it was part of a block vote with Amendments 7 and 11; Amendment 92 fell and Amendment 93 also fell, which was what the angling community were asking for.
The next step will really be how the Council will deal with the rewording of Article 47. Will they take on board Parliament's rewording or will they take a different approach? It is a shame no one from the Council is here to answer that question. But today's launch of the green paper on reform of the common fisheries policy gives us all an opportunity to change the common fisheries policy, and I hope Members will take the opportunity to circulate the green paper to as many constituents as possible to make their voice heard.
Mr President, thank you very much. It feels quite a milestone - sorry, was that millstone or milestone? - to have reached.
This report has an interesting title: 'The conservation of fisheries resources through technical measures'. Because I really have to say, if we really want the best technical measure to conserve fishing stocks, it is not to be found in the common fisheries policy. The results are there: the common fisheries policy has been a failure when it comes to conserving fishing stocks. It is time - and long overdue - that we look at results around the world that have worked.
Let us look at the example of Iceland, where they have come up with property-based solutions and rights that can be handed down. Let us look at the example of New Zealand, where rights to fishing grounds have been handed on from generation to generation. In both cases it shows that, if you trust the market, you trust the rule of law and you trust property rights, more often than not that will find a better solution than some Soviet-style centrally planned scheme, such as the common fisheries policy, which has proved a disaster. It is time to have faith in the market.
(MT) A quick note to explain our group's vote, that of the European People's Party (Christian Democrats) and European Democrats, on my report on a common immigration policy. There were two votes, one on an alternative motion and the other on the report proper. We voted in favour of the former, so that we would be able to remove a paragraph that was entered by the socialist block in this Chamber that provides for the immigrants' right to vote. This is something we do not agree with, and we also voted against it at committee level.
However, it is unfortunate that this motion did not go through because, had this been the case, the paragraph would have been taken out. Instead, we voted in favour of the report as a whole because we believe that this is a good report that contains the European Parliament's comprehensive programme in the area of a common policy on immigration.
(FR) Mr President, the principles, actions and tools of a European immigration policy: that is the vast subject-matter of Mr Busuttil's report.
The principles? The European Union will supposedly need an extra 60 million non-European immigrants by 2050, despite its millions of existing unemployed and poor citizens, its mass redundancies, and its business closures.
The actions? Giving more rights to immigrant populations, including in particular the right to vote, and providing unlimited access to Europe's territory and labour market.
The tools? So-called 'positive' discrimination or the recognition of informal qualifications, whatever they may be, whereas Europeans are required to have duly certified qualifications; the recognition of a new category of migrant, environmental migrants; and the obligation for European citizens to adapt to their inevitable submersion, as orchestrated and planned by the Eurocrats, with the complicity of this Parliament.
Instead of all this, we must, as a matter of urgency, reverse these migratory flows, reinstate the internal borders, implement a real family-focused policy to increase the European population, and impose national and European preference in all areas.
(IT) Mr President, ladies and gentlemen, I have many reservations about this report, the first of which, as was said a short time ago, concerns a provision that seems baffling at a time when Europe is facing the problem of the wages guarantee fund or indeed the redundancies of millions of workers. Providing for 60 million new immigrants to come and work in Europe is in my view an outrageous measure.
I would also like to point out, however, that while we are discussing how to regulate and organise the future of immigration, tragedies are taking place - avoided, thank God, by Italy's sense of humanity and Mr Maroni's good governance - such as what might have happened in the case of the Turkish ship Pinar.
What is Europe to do? In 600 cases - as Mr Maroni rightly stated - Malta, despite being funded by the European Union, has failed in its duty to take in those who travelled from the coast of North Africa and landed on their shores. In all these cases Italy has had to intervene, although our reception centre at Lampedusa is by now well beyond its capacity, as we all know.
So, Europe, intervene, lay down some definite rules! We are asking for a substantial increase in funding for our country to enable us to address this challenge properly. Europe must wake up and regulate immigration flows seriously: we cannot go on like this!
(LV) Thank you very much, Mr President. I wanted to express my opinion on the report by the Committee on Fisheries - the report by Mr Visser - on fisheries conservation issues. Mr President, for my country - Latvia - fisheries are extremely important, because we have 550 km of coastline. Since Latvia is represented in Europe by eight MEPs, we cannot be on all the committees, but these issues are very important both for our economy and for traditional ways of life. The current regulation, which this report also regulates, is not sufficient to protect coastal fishing. I understand that overfishing is a serious problem, but because of excessive regulation our coastal fishing is under threat, and in fact our fishermen are being driven away from our Baltic coast. I think that the European Parliament's next task should be to see that those states that directly border the sea can both preserve their traditional way of life and also, in practical terms, be engaged in fishing, since nowadays it often happens that our fishing villages are forced to buy products from large companies, fishing in distant oceans. Hundreds, even thousands, of coastal residents are losing their jobs, although for centuries this has been their main livelihood. Thank you very much.
Written explanations of vote
I voted for this recommendation as accession to the United Nations Economic Commission for Europe Regulation No 61 on uniform provisions for the approval of commercial vehicles with regard to their external projections forward of the cab's rear panel (Revised Agreement) is an aim of common trade policy in accordance with Article 113 of the Treaty to remove technical barriers to trade in motor vehicles between the contracting parties.
Involvement by the Community will add weight to the harmonisation activities conducted according to this Agreement and will therefore permit easier access to third-country markets. This involvement must result in the establishment of consistency between the instruments referred to as 'regulations' adopted under the Revised Agreement and Community legislation in this area. The adoption of a regulation of this type actually means adaptation to technical progress.
in writing. - (IT) I am voting in favour.
The European Commission has always paid great attention to ensuring the individual rights of mobile citizens, above all as regards those advantages relating to the sphere of social security. The free movement of citizens within the Community is one of their fundamental freedoms and encourages the development of the internal economy of the Member States.
That is why the Commission seeks to intensify its efforts so that EU citizens and their families can truly enjoy the rights guaranteed under current European law. While in certain sectors national legislation reserves better treatment for the Community population and their families than is required by current European legislation, no Member State has in fact correctly ratified all the directives issued on the subject.
The often ongoing breach of the fundamental rights of EU citizens to free movement on European territory is evident, above all in relation to the following situations: the right of entry and of residence for family members that are citizens of third countries, and the lack of assistance following accidents at work.
We hope that the Commission will continue its technical cooperation with the Member States, which has led to various points being identified for debate and further clarification, especially as regards abuses.
in writing. - I voted in favour of this report because it sends a strong signal to the next Parliament that the issue of illegal logging and deforestation must be dealt with more effectively.
This proposal is long overdue. It is estimated that approximately 20%-40% of global industrial wood production comes from illegal sources, and up to 20% of this finds its way into the EU every year. This suppresses timber prices, strips natural resources and tax revenues, and increases the poverty of indigenous people all over the world. The long-term effects are even more serious, since deforestation, of which illegal logging is a major cause, accounts for nearly a fifth of global greenhouse gas emissions.
The actual amendments in the Lucas report say that it is an offence to have or sell illegal timber only if you have been negligent, reckless or deliberate - it does not penalise companies which have fulfilled their 'due diligence' obligations. So there is no absolute need to guarantee legality placed on the companies.
I voted for the resolution on the obligations of operators who place timber and timber products on the market, because illegal logging is an increasingly serious problem with very worrying environmental implications, such as loss of biodiversity, deforestation and forest degradation. In addition, it is responsible for nearly 20% of carbon emissions worldwide.
As a major consumer of timber and timber products, the European Union has an obligation to take effective action against deforestation and illegal logging, which must clearly include ceasing to provide a market for illegal timber products.
We need to adopt legislation against illegal logging so that consumers know that products have been legally sourced, so that companies complying with these rules will not be put at a disadvantage, and so that companies opting for illegal timber products will no longer find a market.
in writing. - I welcome Caroline Lucas's report laying down certain obligations on operators who place timber and timber products on the market. I was the draftsman for the opinion of the International Trade Committee which was adopted unanimously in committee.
For us, the best way to stop the trade in illegal timber was to strengthen requirements and obligations and enhance the legal means to prosecute possession and sales by operators placing illegal timber and timber products on the EU market as a deterrent.
We need to work together with major consuming countries such as the US, China, Russia and Japan to tackle this problem and to set up a global alert system and register of illegal logging and countries of concern using Interpol, an appropriate UN body utilising the latest satellite technology systems.
I chose to abstain from voting on the proposal for a regulation laying down the obligations of operators who place timber and timber products on the market.
While I do think it is vitally important to step up the control of timber imports at the borders of the single market, I feel that the report proposes too onerous and bureaucratic a system, which will penalise our own European forestry sectors.
Rather than imposing a complicated and costly product labelling system that would be very detrimental to the sector and to timber as a material, we should increase the checks and target the supply chain that is placing the goods on the European market, in order to combat illegal logging.
The main objective of the regulation must be to implement a new common culture of control and responsibility rather than to impose a bureaucratic and costly process for checking each product. Given the problems faced by the sector, we should not penalise timber more than other materials and energy sources with overly binding rules for placing it on the market.
in writing. - I stress that this regulation is a much awaited and needed regulation. Illegal logging is a problem that needs to be tackled effectively, not only for climate reasons but for environmental and social aspects as well. Still, I had to vote against this today. The report from the Committee on the Environment, Public Health and Food Safety (ENVI) has lost its focus and has expanded the scope and duties beyond the original purpose. We need to ensure that, once the timber products are imported and cleared at the single market borders, they are presumably legal and thus there is no need to introduce additional disproportionate bureaucratic and financial burden on all operators within the EU.
But the ENVI report provides for costly labelling, additional sustainability requirements, extends the definition of legality out of reach and places the burden of due diligence on all operators within the internal market. This regulation should combat illegal logging at the borders as was the original aim. But to affect all the operators in the internal market, the ones who are not using or distributing any illegally harvested timber, hence potentially impacting their competitiveness on the global markets, is certainly not the aim of this regulation and therefore cannot be supported.
in writing. - I voted for this report, which sets rules for operators placing timber on the EU market for the first time. Operators will be required to follow a 'due diligence' system so that all timber is harvested in accordance with relevant regional, national and international law. I am pleased that operators will also have to comply with sustainability criteria and laws on indigenous peoples. It is essential that there is independent third party verification of compliance, and I am glad that this report highlights this.
in writing. - Efforts must be taken to halt the trade in illegally harvested timber and timber products being placed on the EU market, in the interests of effective competition, sustainable development and protecting global biodiversity and the environment.
The due diligence system proposed by the Commission (which is already practised to high standards in the UK), includes measures and procedures which will enable operators to track the timber and timber products, to have access to information concerning compliance with the applicable legislation and to manage the risk of placing illegal timber and products on the EU market. This action will also provide consumers with the certainty that by buying timber and timber products they do not contribute to the problem of illegal logging and associated trade.
While we support this proposal in principle, we do not support the reinforcement of requirements to all operators as proposed by the rapporteur, which we believe introduce disproportionate bureaucratic and financial burdens on all operators within the EU. The Commission's proposal provides for flexible due diligence based on risk assessment and the analysis of evidence and is a far more effective and practical approach.
in writing.? - (LT) Oil is the most important source of energy in the European Union and the economy is very dependent on its constant, reliable and accessible supply. Given our great and ever increasing dependency on the importation of oil, security of oil supply is especially important.
Oil demand within the EU will continue to increase until 2030, although only at a rate of 0.25% per year. In 2030 oil will still be the main primary source of energy in the EU and will constitute approximately 35% of all energy consumed. Given that oil supply and processing capacities cannot currently satisfy the growing demand, the situation in the market will remain tense.
These factors must be taken into consideration when developing a united and real European energy policy. Part of this policy must be the EU's ability to react to any possible sudden supply crisis. Reserves are an important factor, softening the blows of unexpected supply problems, as without oil some, or even all, sectors of the economy would grind to a halt. In this respect the possession of reserves is a matter of basic national security.
We voted for this report because we believe it is important to maintain minimum stocks of crude oil and/or petroleum products. The maintenance of minimum stocks is an issue of extreme economic and social importance for each country, including for its security. As a result, any kind of speculation involving these stocks must be prohibited, contrary to what has been happening. Their ownership and administration must be in public hands, in order to protect the interests of EU Member States.
However, we do not agree with the powers that this proposal for a directive gives to the European Commission, particularly the possibility for Commission departments to carry out 'checks on emergency stocks and dedicated stocks' in Member States. Countries must create stocks of these products, but the administration of these stocks and the definition of their minimum or maximum levels is a sovereign matter. We also disagree with any attempt to use the creation of these stocks as yet another justification, albeit mitigated, for a policy of interference, as might be inferred from the creation of 'a favourable climate of investment for the purpose of prospecting for, and tapping into, oil reserves inside and outside the European Union'.
in writing. - Whilst we favour cooperation between Member States on these issues, we believe this matter should remain one of subsidiarity and not subject to EU action.
This initiative forms part of the global strategy to protect critical infrastructures. The EU's economy and the security and well-being of its citizens depend on the existence and smooth running of a series of infrastructures which provide essential services, such as health services, telecommunications, energy and transport networks, financial services, supply of food and water, and so on.
While some Member States already have robust protection measures and structures in place, in other Member States the situation is still very precarious. It is therefore vital to have a better and more efficient exchange of information and good practices, which will only be possible by setting up this information and communication system.
This system will strengthen dialogue and increase the information available on shared threats and vulnerabilities, as well as facilitate cooperation and coordination between Member States. At the same time, it will encourage the development of appropriate measures and strategies to mitigate risks and promote adequate protection, and it will also increase the security of citizens.
I also support the inclusion of a three-year review clause, which will allow the necessary improvements to be made, particularly the possibility of including a rapid alert system functionality.
I voted for the proposal for a Critical Infrastructure Warning Information Network (CIWIN). Some of the Member States' infrastructures consist of physical and information technology facilities, services and assets which, if disrupted, could have a very serious impact on health, security and economic or social well-being.
Transport systems, telecommunications and energy are sectors crucial to the development of Member States and they are also increasingly interconnected, with some Member States relying on others. For this reason, it is extremely important for the development of the European Union that there is a unique system for accessing and sharing information among the different authorities on the protection of critical infrastructures, exchange of good practices and also a rapid alert system.
in writing. - (EL) The Commission proposal on which the report has been drafted creates an information and warning network between the Member States for their public and private infrastructures which are characterised as being 'critical'.
This network is a first step towards allowing private persons, in other words monopoly companies whose installations will be characterised as critical infrastructures, to acquire competence in security matters, which today is the responsibility of the state alone.
It paves the way for working-class demonstrations which affect any 'critical' infrastructures, including private installations (for example strikes in critical sectors, such as energy, telecommunications and so forth, walkouts from factories, companies and so forth, picket lines, demonstrations and so forth) to be characterised as 'terrorist action'.
It undermines the defence and sovereignty of the Member States, it abolishes the division between their internal and external security and gives the EU a direct role and involvement in it.
Combating the 'terror threat' has been used yet again as the pretext needed by the EU to complete its reactionary institutional framework, which essentially works against the working-class and grassroots movement and safeguards the power of capital by undermining the sovereign rights of the Member States still further.
Today the EU adopted Mr Romagnoli's report on creating a Critical Infrastructure Warning Information Network in the EU, which was not discussed during the plenary session. I think that the protection of the EU's citizens is of the highest priority in this institution and citizens must know about it.
The creation of this information network will make it possible, based on the exchange of experience and good practice between EU countries, to achieve a better understanding of and higher standards for protecting critical sites and activities which are crucially important to countries and their population.
I would like to mention that, as shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I am pleased with the unanimous adoption by all the political groups in Parliament of the requirement stipulated for Member States' compulsory participation in the new system, which guarantees the importance of this initiative from a European perspective.
I also express my confidence that even after the first few years of the system's successful operation, the European Commission will take the necessary measures to build on this system with additional functions, enabling the rapid distribution of urgent information about threats which have arisen affecting critical infrastructure sites in any region of the EU.
We will then end up with a complete information system which will provide greater security and protection for Europe's citizens.
in writing. - (IT) I am voting in favour.
One of the most debated points of the policies discussed by the European Union is that concerning the implementation of a common policy for the protection of public figures. The concept of the 'public figure' is clearly very wide, but today we have come to a common definition in which it is understood to mean a person in an official or non-official position who could be threatened due to his or her contribution to the public debate.
Notable cases include the former member of the Dutch Parliament, Hirshi Ali, who was threatened in February 2008 following her valuable speech on the extremely topical subject of Islamic radicalisation in Europe, and the well-known British-Indian novelist, Salman Rushdie, persecuted because of his controversial views on Islam.
It is thus desirable that anyone dedicated to broadening the public debate in a positive way should have the right to be protected when visiting a state in which he or she may be subject to threats or attack; above all in cases such as Salman Rushdie's, where a death sentence has already been pronounced by a third country.
Protection of public figures remains the responsibility of the hosting state, in accordance with the legal provisions in force in that country.
In 2002, the European Network for the Protection of Public Figures was set up to improve the communication and consultation between Member States in this area.
The present initiative aims to extend the definition of 'public figure', as laid down in Article 2 of Council Decision 2002/956/JHA, in order to cover any person, regardless of whether or not they hold an official position, who is deemed to be under threat due to their contribution to or impact on the public debate.
This Dutch proposal arose following an incident in 2008, when a former member of the Dutch Parliament was subject to threats to her physical integrity following her speech on Islamic radicalisation during a seminar in the European Parliament.
As shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I support this initiative, which aims to extend the protection of human rights and, in particular, to promote the right to freedom of expression.
The Member States cooperate in the area of the protection of public figures within the legal provisions in force in the country concerned as well as in accordance with international agreements. The Council Decision under discussion (2002/956/JHA) establishes protection of public figures as defined in the national legislation of a Member State or pursuant to the regulations of an international or supranational organisation or institution. Protection of public figures is the responsibility of the hosting state.
In view of threats which have been made against public figures in recent years, I fully support the decision which has been taken to amend the already existing Council Decision on a European Network for the Protection of Public Figures. The main purpose of this is to broaden Article 2 by defining a 'public figure' as a person holding an official or non-official position who is deemed to be under threat due to his/her contribution to or impact on public debate.
I think that this decision will increase the safety of public figures and will have a beneficial effect on the development of democracy.
in writing. - (SV) Having cotton production in the European Union is not an end in itself. The Union must view the world cotton market as a whole and give EU consumers the opportunity to buy cotton as cheaply as possible without the consideration of where it has been produced, provided it has been produced under certain ethical and environmentally sound conditions.
I am strongly opposed to this report. I would observe, once again, that it is fortunate that the European Parliament does not have powers of co-decision on EU agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to all of the various groups within the agricultural industry.
in writing. - (IT) I voted in favour.
The Alpine region is one of the most important and affluent territories within the European Community. It extends across eight states, which have already, on 4 April 1998, signed common agreements concerning the protection and conservation of this region and a common transport management policy. Indeed, as regards transport, the 'Protocol on the Implementation of the Alpine Convention in the field of Transport' was enacted on 24-26 May 2000, with the principal aim of providing a legal framework for sustainable mobility in the Alps.
Although this protocol has yet to be accepted by all eight Alpine Convention states, we will do our utmost to ensure that it is ratified shortly by the other states of the region so that this ratification of the 'Transport Protocol' becomes one of the European Commission's main priorities.
in writing. - (SV) This report is actually a report of the activities of the European Parliament's Committee on Petitions. However, because, in a couple of places, it refers to and extols the Treaty of Lisbon and expresses hopes that it will soon be ratified, I have chosen to vote against the report as a whole.
I believe that the Treaty of Lisbon has, in principle, been rejected, as the citizens of a Member State have voted against it in a referendum. Moreover, there are a number of other Member States in which the majority of voters would certainly have voted against the Treaty of Lisbon had they been given the chance.
I cannot support the ignorance shown by the European Parliament's Committee on Petitions in the wordings in this report.
I wish to express my opposition to paragraph 17 of this report, which is yet another incarnation of the campaign against Strasbourg's being the seat of the European Parliament. I should like to point out the following in this connection:
Firstly, the choice of Strasbourg was, from the start, a highly symbolic decision linked to the history of Europe. The intention was to highlight the aim of a European process, as a force for peace and for the bringing together of the nations. It is because I believe that this aim is still relevant that I am arguing for the symbol of Strasbourg to be safeguarded.
Secondly, I would repeat my desire to see a Europe emerge that supports the diversity of the cultures that characterise the nations it comprises. Why not have a significant European institution in Warsaw, another one in Barcelona, and another one still in Stockholm, in addition to the Commission in Brussels and Parliament in Strasbourg?
Unless the sole aim is to have a business-driven Europe, nothing justifies centralising everything in one place, which is inevitably far from the peoples of Europe.
Those are the reasons why I oppose paragraph 17 of the McGuinness report, which is otherwise problem-free.
I voted for the motion for a resolution on gender mainstreaming in the work of committees and delegations. This own-initiative report indicates the progress made in committees and delegations and reiterates the need to adopt and apply a gender mainstreaming strategy.
The call for gender equality is not an attack against men. It is for society as a whole, thereby benefiting both women and men, and also families. Gender mainstreaming involves the reorganisation, improvement, development and assessment of policies to ensure that an equal-opportunity approach is incorporated into all policies at all levels and at all stages by those normally involved in policy-making.
It is therefore necessary to adopt and apply a gender mainstreaming strategy incorporating specific targets in all Community policies which fall within the purview of parliamentary committees and delegations.
in writing. - Hundreds of thousands of my constituents across Yorkshire and Humberside stand to save money on their gas and electricity bills as a result of this legislation. The measures will combine increased energy efficiency with lower costs.
Although full unbundling has not yet been achieved, this legislation will move towards a network where companies are not allowed to own both the generation of electricity and its distribution, thereby enabling them to overcharge consumers. In particular, I welcome the fact that it will also give customers the right to change their gas and electricity supplies within three weeks free of charge, and gives a right to compensation in cases where people are given inaccurate or delayed bills. Energy-efficient SmartMeters will also be introduced.
These new rules amount to a bill of rights for gas and electricity users. For too long companies have been able to force consumers to pay over the odds for their gas and electricity. My constituents will see the benefit of this legislation in cuts to their bills.
in writing. - (ES) We in the Spanish socialist delegation have argued for the model of ownership unbundling of vertically integrated companies both in gas and in electricity, because we believe that separating supply/generation companies from transport companies gives a real choice to European consumers and stimulates the investment that is needed in this sector, meaning that energy will be able to reach all of the EU territory without interruptions. However, I voted for the internal market gas and electricity package because:
(1) consumers' interests have been placed at the heart of the revision of the legislative package;
(2) we have included the concept of energy poverty and have called on the Member States to include steps to tackle energy poverty in the national energy action plans and not only to make sure that the most vulnerable customers receive the energy they need, but also to ban the disconnection of these customers at critical times; and
(3) since ownership unbundling will be a reality within a few years through the anti-trust proceedings taken by the Directorate General for Competition, we have placed the emphasis on institutional architecture, strengthening the responsibilities of the new European agency and the independence of the national regulatory bodies.
in writing. - The greatest failing of the single market is the failure to establish a single market in energy. National energy policies have led Europe to a dead end with an extreme dependence on expensive imported fossil fuels. There is neither a European energy grid nor a strategic energy storage policy. As a matter of urgency we must diversify our energy supply, reduce consumption, encourage low-carbon energy and establish a stable competitive internal market.
For these reasons I support these reports while being concerned that the struggle to find a compromise acceptable to all may blunt the effectiveness of this legislation, so effective monitoring of implementation is vital.
I support the increased provisions for consumer rights and welcome the recognition of energy poverty as a serious social problem.
I remain uneasy about the non-binding nature of the EU Agency for the Cooperation of Energy Regulators. Ultimately we can only secure a single energy market if we have a European regulator with real powers.
I congratulate Parliament on pushing the Member States to go further than they wanted to go. This is another example of Parliament guaranteeing the victory of the broader European cause over national self-interest and protectionism.
The third energy package must gradually develop the energy market, which until very recently was based on a monopoly system. The movement towards liberalisation requires genuine and sustained competition and highlights the importance of a stronger Agency for the Cooperation of Energy Regulators, with clearly independent powers.
The Agency's main objective will be to help the regulatory authorities carry out, at Community level, the tasks performed by the Member States and, if necessary, coordinate their action. The Agency will also supervise the internal markets in electricity and natural gas, thus contributing to all the efforts made to enhance energy security.
I would highlight the vital role of this Agency in the future of energy policy in Europe, which we want to be characterised by more competitive and diverse conditions, far removed from the monopolies of the past, together with conditions of increased security and better efficiency, to the benefit of consumers.
These are the reasons which led me to vote for this report.
I welcome the adoption of this report, which forms an integral part of the energy package adopted today, because, in my view, it represents another important step towards improving the quality of life of European citizens.
The possibility of better interconnections between electricity networks and the existence of strong and capable regulators guaranteeing market transparency and transnational cooperation are vitally important factors in ensuring that end users can enjoy a truly fair and competitive service.
Responsibility sharing and cooperation between Member States in both the electricity and natural gas markets form the cornerstone for the existence of a genuine European energy market, which aims to be fair, dynamic and sustainable.
in writing. - (SV) I wholeheartedly support the idea of opening up the internal market for gas to competition. However, it is wrong to stipulate that Member States should take concrete measures to assist the wider use of biogas and gas from biomass. This is a matter for each Member State to decide on. I have therefore voted against the proposal tabled by the committee.
The third energy package fills many of the structural gaps from the past. We cannot forget the discrimination perpetrated against new energy suppliers or the lack of transparency in prices and choice of supplier. With this package, we can finally hope to complete the liberalisation of the internal energy market within the EU.
The adoption of this third package, and this proposal in particular, will lead to more competitive, more sustained and securer European energy markets.
It is expected that consumer rights will be at the centre of the process of opening up the markets due to the agreement reached, which covers the issues of separation of ownership and independence of the national regulatory authorities, and also the conditions for clarifying responsibilities between national authorities, the Agency for the Cooperation of Energy Regulators and the European Network of Transmission System Operators.
I voted for this report in the expectation that the market will become more transparent for consumers, who will have access to detailed information and the possibility of changing energy supplier free of charge.
I am voting in favour of Mr David's report on interoperability solutions for European public administrations (ISA), the aim of which is to support cooperation among European public administrations.
This programme facilitates effective and efficient cross-border and cross-sector electronic interaction among European administrations, thus enabling them to provide electronic public services that can help them to carry out their activities and to implement Community policies for citizens and businesses. This will facilitate the free and unimpeded movement, establishment and employment of citizens in Member States in order to provide better, more efficient and more easily accessible services to citizens and public administrations.
I believe it is appropriate to encourage international cooperation, and so the ISA programme should also be open to participation by countries in the European Economic Area and the candidate countries. I also agree that cooperation with other third countries and with international organisations or bodies should be encouraged.
The participation of candidate countries in the ISA programme is a very important step in preparing their public administration for all the tasks and working methods stemming from EU membership. I believe that the possibility of using the pre-accession funds for that purpose should be studied in depth.
in writing. - I could not support today's reports, which basically back the European Commission's drive to liberalise the electricity and gas markets.
Our own experience in Ireland has shown how liberalisation and resulting privatisation have not provided solutions to any problems in the energy sector.
Energy prices in Ireland have risen, affecting ordinary families and workers the most over the last few years. During this time of recession, the EU's drive to impose liberalisation in essential sectors of the economy makes less sense than ever. The Commission and the EU must learn to stop trying the same old, failed, neo-liberal policies.
I regret that the 'energy package' has won so much support among MEPs today.
in writing. - (IT) I voted in favour.
The environmental and health implications of the use of pesticides have been the subject of debate at European level, and the European Parliament has adopted directives on the authorisation and sale of pesticides.
This measure sets out essential requirements for safety and the protection of health to which machinery for pesticide application placed on the internal market must conform in order to enjoy free circulation within the Community. In addition to protecting consumers, the legislation is also aimed at safeguarding the health and safety of workers.
The costs incurred by manufacturers are likely to be passed on to users through price rises. However, the consequent average annual reduction in the consumption of pesticides will enable users to make savings that will compensate for any increase in prices.
The proposed directive achieves the objective of guaranteeing a common level of environmental protection, while at the same time avoiding a fragmented legislative framework at Community level, which could generate inflated costs for businesses intending to operate outside their national borders.
in writing. - In the context of amending Directive 2006/42/EC of 17 May 2006 on machinery with regard to machinery for pesticide application, we would like to stress that since the European Parliament adopted the machinery directive in 2006, we are stressing that the European Commission should revise the tractor Directive in order to secure a coherent approach. In our opinion, tractors do not fall under the scope of the definition of machinery as laid down in the machinery directive. The existing tractors directive could and should therefore be replaced by a less complex regulation.
It is an acknowledged fact that using pesticides poses a threat to both human health and the environment. The purpose of the 'Thematic Strategy on the Sustainable Use of Pesticides' is to reduce the risks to human health and the environment posed by the use of pesticides.
Harmonisation of the environmental protection requirements and conformity assessment procedures for machinery for pesticide application is a prerequisite to achieving the same level of environmental protection throughout the EU, but also to ensuring fair competition between manufacturers and facilitating the free movement of these products within the Community.
The correct design and construction of this machinery play a significant role in reducing the adverse impact of pesticides on human health and the environment. Assuming that a pesticide sprayer has an average service life of 12 to 15 years, it is estimated that approximately 125 000 to 250 000 new sprayers are purchased in the Community every year. Thanks to their greater efficiency, sprayers which comply with the new environmental requirements use less pesticide, thereby reducing the time spent on mixing, loading, spraying and cleaning activities, not to mention the savings this generates for users, which will compensate for any increase in the price of certain types of spraying equipment.
This is why I voted in favour of this report.
The Directive of the European Parliament on machinery for pesticide application, amending Directive 2006/42/EC of 17 May 2006 on machinery, introduces a very important amendment to legislation.
It is intended to harmonise standards on environmental protection and human health in the European Union. At the same time, harmonisation of legislation will enable cross-border movements of machines within the EU on an equal basis, and this will in turn increase competitiveness in the European market.
The directive will impose on Member States a requirement to conduct regular inspections of equipment used professionally for pesticide application, and also a requirement to establish a system for regular maintenance and periodical inspection of equipment. As a result the directive will reduce the use of pesticides (thanks to which their adverse effects on the environment will be reduced) and will have a beneficial effect on the health of consumers and of citizens who have direct contact with pesticides during their work.
in writing. (LT) As road transport emits almost 25% of all CO2, the EU's greatest task is to reduce the intensity of energy use by the means of transport and the amount of carbon compounds which these emit into the atmosphere. Tyres account for 20-30% of all fuel consumption by the means of transport, so greater tyre stability should be considered part of an integrated method, aimed at reducing the fuel used by road transport and the amount of pollutants they emit. In the list of purposive actions, presented in the Action Plan for Energy Efficiency, which plans to reduce use by 20% by 2020, it is also underlined that one of the possible means to achieve this goal is labelling of tyres.
I welcome this report, in the belief that it will prove to be yet another instrument improving the information provided to consumers, thus contributing to a more transparent market in which an informed and conscious choice can be made between products, based on simple standards that are, however, scientifically and technologically justified.
In my view, this report represents another step towards a sustainable Europe in energy terms, allowing consumers to choose tyres which reduce the fuel consumption of their vehicles.
Moreover, the possibility of choosing a tyre according to its specific performance is another tool enabling consumers to protect themselves and equip their vehicles in a manner appropriate to their style of driving and the environmental conditions where they drive.
I would also highlight the salutary and technologically oriented competition that this system will bring to the tyre market, meaning that technological developments in the various brands can be compared - and understood - by consumers in a clear and objective manner.
I voted for the resolution on labelling of tyres with respect to fuel efficiency. With almost 25% of total CO2 emissions coming from road transport, reducing vehicles' energy intensity is a major challenge for the EU.
Creating a labelling system that will ensure that appropriate information is supplied on fuel efficiency and grip, among other characteristics, will allow consumers to make informed choices when purchasing tyres.
As tyres account for 20% to 30% of vehicles' total fuel consumption, enhanced sustainability of tyres should be seen as part of the integrated approach to reduce fuel consumption and, as a result, emissions of carbon dioxide into the atmosphere.
This report is a reasonable compromise that should enable end users to make an informed decision when buying their tyres, especially where fuel efficiency, wet grip and external rolling noise are concerned.
I welcome the increased flexibility concerning the date of entry into force of this regulation, as it should give producers more room for manoeuvre, in order to prevent the destruction of tyre stocks. The latter would have been contrary to the environmental objectives laid down.
The most sensitive points in relation to tyres were without doubt mandatory moulding into or onto each sidewall, energy performance, wet grip index and noise emissions. This demand would have forced our tyre producers to replace all their ranges of moulds at an exorbitant cost. I am of the view that such a demand would further jeopardise our tyre industry, which is already suffering greatly from the consequences of the economic crisis.
in writing. - (SV) There are very good reasons to strive for improved energy efficiency and lower emissions from our vehicles. A harmonised labelling system for vehicle tyres in the EU is problematic, however. Previous experience of labelling, in particular, gives cause for careful consideration.
Take the labelling system for household products, for example. The unwillingness of the industry to continually raise the requirements for a certain class of energy labelling, for refrigerators for example, has resulted in a labelling system that is currently hopelessly complicated and difficult to understand. Something that politicians hoped would encourage continued development and give consumers much needed guidance has instead helped to stem the development of better products and made it more difficult for consumers to make the right choices.
I believe that the EU can play an important role in the work of reducing the impact of vehicles on the environment. However, unlike the Commission and the committee, I would advocate an increase in the minimum requirements for those tyre manufacturers who wish to sell their products on the internal market, rather than detailed regulation. Politicians in the EU should create sustainable and beneficial frameworks for society and companies rather than involving themselves in controlling every detail. Since the Commission and the committee responsible do not seem to share my view, I have chosen to vote against the report.
in writing. - I welcome this report as a necessary adjunct to the type approval for the general safety of motor vehicles legislation approved earlier this year, which is mainly concerned with environmental and safety standards for tyres.
We need tyres to be safer, more fuel efficient and quieter. Traffic noise, of which tyre noise is an important component, is a major cause of ill health. Reducing fuel consumption will be of great benefit to the consumer at a time of increasing austerity but it will also reduce CO2 emissions and contribute to the EU's ambitious goals in climate change reduction.
With the labelling process consumers will be able to make an informed choice when buying tyres but also when deciding on which car to buy.
We must monitor, though, how effective the labels are. We must ensure that consumers really do understand them, otherwise the whole exercise will be meaningless.
in writing. (LT) I agree that the regulation of voice call prices should be continued. When Regulation (EC) No 717/2007 was adopted, the price of calls between networks did not fall markedly, but remained near the upper limit set by the regulation.
I think the regulation's area of application must be extended to include SMS. As a result of the unduly high prices which consumers have to pay, it seems that, unfortunately, at the moment the regulation of wholesale and retail SMS prices is necessary, and I am therefore voting for this regulation.
In principle I disagree with the legislator intervening in the market and setting prices. I believe that the market should define its own prices in accordance with the basic principles of healthy competition.
That is precisely what is lacking in terms of roaming and what justifies the European Parliament's intervention in setting maximum prices below which telecommunications operators are now obliged to compete. I voted for this regulation not being limited solely to calls made or received, but also covering SMS and data roaming.
An EU that promotes freedom of movement of its citizens is not consistent with market rules that end or are limited when a border is crossed.
At the moment, the overwhelming majority of people are still somewhat reluctant to use mobile telephones when they are abroad due to the fear of the roaming bill. I voted for this regulation precisely to ensure lower charges for roaming customers, while at the same strengthening the rules on transparency of pricing.
This is a concrete example of how the EU affects our day-to-day lives. From now on, when returning from holiday or a business trip abroad, European citizens will remember that their lower mobile telephone bill is due to the EU.
in writing. - (EL) The EU is promoting faster capitalist restructurings in the field of mobile telecommunications services by extending the application of the regulation in question to all services provided by mobile telephone companies.
The directive strengthens the position of the European monopolies in relation to their international competitors. It extends the period of validity of the regulation in order to facilitate company takeovers and mergers, which will safeguard bigger profits for capital.
The application of the directive strengthened monopoly companies. The supposed upper limit on roaming prices is circumvented by using minimum charging period methods, thereby increasing the price charged for the services provided and the companies' profits, as the competent auditing authorities admit. The planned price division between wholesale and other mobile telephone services, such as SMS and voicemail, will be of no benefit to consumers, but will increase the profits of capital even more.
We are radically opposed to the liberalisation and privatisation of the telecommunications markets, which result in falling standards of services and grassroots assets being sold off. We call on the workers to express their universal opposition to the EU and its anti-grassroots policy and to change the balance of power at political level through the forthcoming elections.
in writing. - (SV) The Commission wants the current price regulation for roaming to be extended to cover not only voice calls but also SMS traffic and data roaming. The European Parliament recommends a more restricted form of regulation and points out that the price regulation should be temporary and in the long term the market should eliminate the high roaming charges. I have voted in favour of the European Parliament's position, as it is slightly more market-liberal than the Commission's proposal. I have voted against the legislative resolution, as the price regulation will, de facto, lead in the wrong direction in the long term.
Mobile phones are now part of everyday life, and large sections of the population never go anywhere without them. Whether they are used for business or private purposes is of secondary importance. At all events, all kinds of communication, be they telephone calls, text or multimedia messages, Internet communication or surfing, incur costs that operators charge to customers.
It is understandable that these costs are higher in a foreign network - not the operator's home network, that is - but, since the advent of international mobile telephony, we have seen excessive abuse of these roaming costs time and again.
In some cases, consumers have had to accept outrageous bills that have not been backed up by any universally applicable calculation. In the form of this initiative, which not only makes it easier for individual citizens to navigate the tariff jungle but also standardises the costs, the Union is finally doing something for the benefit of the people of Europe for once. It is for that reason that I have voted in favour of this report.
I have voted for this report because the new regulation introduces preventive mechanisms and mechanisms for guaranteeing the transparency of prices for roaming data services so that citizens/customers have a better understanding of the charging method used, allowing them to control their costs and avoid any 'bill shock'.
The setting of limits for roaming voice and SMS services, the adoption of measures guaranteeing transparency and the preventive mechanism introduced for wholesale tariffs for data services still give operators a free rein to compete on the market and differentiate their offerings within the limits imposed. As a result, new small businesses are offered the chance to compete with the excessive wholesale tariffs of the major operators.
Current billing practices applied to roaming voice calls charged on the basis of 60-second units generate a hidden cost for consumers, adding, compared to a typical Eurotariff bill for roaming services, roughly 24% to the bill for outgoing calls and 19% for incoming calls.
The regulation must offer a sufficient level of protection to consumers, allowing them to use roaming data services in a convenient manner and without placing unreasonable burdens on telecommunication operators.
Completing the internal market is one of the EU's fundamental objectives and that is why our joint efforts to achieve the best possible competition conditions in various economic sectors are so important. The globalisation of trade, business and communications is all part of this. As a result, this report on the mobile communications market is vital.
The outcome of an agreement at first reading, so that the regulation can enter into force in July 2009, is a victory for Parliament. This report not only lays down the conditions for improved transparency and consumer protection, but also for competition that is fairer and clearer for all, from industry to consumers.
I therefore voted for this report.
in writing. - (SV) I have today chosen to abstain from the vote on the Roaming II Regulation, which proposes regulation of the prices for mobile telephone services abroad. The proposal, which was a compromise arrived at by the large groups, contained many good ideas, including more information for customers to enable them to avoid huge telephone bills after a stay abroad.
The reason for my abstention is not complicated. I do not believe that politicians in the EU should set prices on the free market. The whole point of a market economy is that prices are determined by supply and demand, not by whatever politicians in Brussels consider to be 'fair'. We already have price regulation in place as a result of the Roaming I Regulation. The result has been that operators cluster around this price ceiling, which does not benefit consumers.
Our task as politicians is to ensure that there is good competition on the internal market. I agree that this is not the case with regard to roaming services, but instead of Soviet-style price regulation, it would have been better to have measures promoting competition, for example a prohibition on the large operators using price discrimination against smaller operators who want access to foreign networks.
The high prices of roaming services in the European Community are a problem which both hinders the process of European integration and restricts the freedom of movement of the European Union's citizens.
During today's vote I endorsed the draft legislative resolution of the European Parliament amending Regulation (EC) No 717/2007 and Directive 2002/21/EC, which from 1 July 2009 to 2011 will gradually reduce the maximum cost of using roaming within the EU.
The maximum price for outgoing and incoming connections will be reduced each year by 4 cents, and in 2011 will amount to EUR 0.35 and EUR 0.11 per minute respectively. In addition, from 1 July 2009 operators will have to charge on a per second basis, and sending a text message will not cost more than EUR 0.11. The cost of data transmission will also be reduced, to EUR 0.50 per megabyte in 2011.
I definitely endorse the report. It is another step towards a social Europe, where first place is given to people, their freedom, their liberty and the betterment of their standard of living.
The Third and Sixth Directives (78/855/EEC and 82/891/EEC) concerning mergers and divisions of public limited liability companies currently contain a list of detailed requirements concerning reporting which must be met by companies which are merging or dividing. This involves significant costs. The means provided for in the directives for sending information to shareholders were laid down 30 years ago, and do not take into account the technological possibilities of today. This generates unnecessary costs which have to be borne by the companies.
In this context we should welcome the motion of the Commission on reducing the administrative burden as regards reporting and documentation requirements in the case of mergers and divisions.
Special support should be given to efforts aimed at adapting the provisions of both directives to the widest possible extent in the areas of eliminating duplication of requirements for experts' reports, disclosure of draft terms of mergers, and adaptation of the provisions of the Third and Sixth Directives to those of the Second Directive with respect to creditors' protection.
It would also seem justified to introduce an obligation for companies to publish full information about themselves on their Internet sites and to include a link to these sites on a central electronic platform, which is shortly to be given final confirmation by the Commission. This requirement will undoubtedly contribute to increased transparency, especially with the introduction of an additional obligation to keep the published data up to date. The solutions proposed above are intended to make the everyday functioning of European companies easier. However, a real reduction of administrative burdens will depend on the way in which these solutions are implemented by Member States, companies, and the shareholders themselves.
in writing. - British Conservatives have been unable to approve discharge of the 2007 European budget, European Council section. For the 14th consecutive year the European Court of Auditors has only been able to give a qualified statement of assurance for the accounts of the European Union. We note the auditors' remarks that around 80 per cent of the transactions of the EU are carried out by agencies working within the Member States under joint management agreements. The auditors consistently report that levels of control and scrutiny of the use of EU funds within the Member States is inadequate. In order to address this ongoing problem, the Council entered into an interinstitutional agreement in 2006, which obliged them to produce certification for those transactions for which they are responsible. We are dismayed to note that, to date, the majority of the Member States have not satisfactorily delivered on their obligation and therefore, despite the traditional 'gentleman's agreement' between Parliament and Council, we will not grant discharge until such time as the Member States fulfil their obligations under the interinstitutional agreement.
in writing. - I voted for this resolution, which examines the trading relationship between the EU and Turkmenistan. According to very detailed reports from Human Rights Watch, Amnesty International and the Open Society Institute, Turkmenistan is one of the lowest ranking countries in the world for many basic freedoms, including freedom of the press, freedom of expression and freedom of association. I am pleased that this resolution highlights that, although the minor changes brought in by President Berdymukhamedov are welcome, the EU expects substantial improvements in human rights in Turkmenistan.
in writing. - I voted against this Interim Agreement with Turkmenistan despite my admiration of the work of the rapporteur, Mr Caspary. I had the opportunity to visit the country with a delegation from the Committee on Foreign Affairs a couple of years ago when it was led by Turkmenbashi and his book the Ruhnama. Since then the situation has improved marginally, but Amnesty International, amongst other NGOs, still exposes the serious problems and abuses of human rights in that country. The improvements have not gone far enough for me to be happy at this stage to vote in favour of the agreement.
in writing. - I voted against this Report which wanted to give Parliament's approval (assent) to an Interim Trade Agreement between the EU and Turkmenistan. The European Parliament last year demanded that Turkmenistan must reach five human rights benchmarks before it would give its assent to this Agreement. These benchmarks are: allowing the Red Cross to work freely in the country; realigning the education system with international standards; releasing all political prisoners and prisoners of conscience; abolishing government impediments to travelling abroad; and, lastly, allowing free access to independent NGOs and allowing the UN human rights bodies to examine progress across the country. I am convinced that Turkmenistan has not reached any of these benchmarks, and I am therefore very disappointed that assent was given for this Interim Trade Agreement to be concluded.
in writing. - I would like to thank Mr Caspary for all the work he has done in the Committee on International Trade on this particular legislation aimed at improving EU's relationship with Turkmenistan.
The EU's trade and commercial agreements with this country, unchanged for 20 years already, needed to be updated especially at such times of worldwide great financial exposure.
Not only will there be commercial and economic benefits out of this new interim agreement with Turkmenistan, but we expect to see an improvement of the regional security on all aspects: from a better promotion of human rights and democracy to better results in the fight against drug and human trafficking and to a sustained participation of Turkmenistan in the reconstruction of Afghanistan by offering support to the activities of EU Member States in this country. Not least important, better relations with Turkmenistan will be a step further into strengthening energy security for Europe.
I joined my colleagues in supporting the legislation proposed by Mr Caspary. We will further on have to take all measures to ensure that this country will play their part in this joint effort in order to facilitate its success.
Relations between the European Communities and Turkmenistan are currently governed by the Agreement on Trade and Commercial and Economic Cooperation concluded between the European Communities and the USSR in 1989.
There can be no doubt that the level of economic development and especially the protection of human rights in Turkmenistan are not satisfactory. Turkmenistan has not met a series of humanitarian requirements (including the fact that the Red Cross is still not allowed to work in Turkmenistan).
I think that initialling the Interim Trade Agreement between the European Community and Turkmenistan, and at the same time clearly stating the condition of a time limit of five years for the introduction of democratic principles and of human rights standards similar to those of the EU, will provide motivation and will be a sign of good will on the part of the Community. Initialling the agreement may help to improve the lives of the citizens of Turkmenistan and also to bring about economic reforms.
Signing the Partnership and Cooperation Agreement can be considered only if there is a visible improvement in the area of respect for democratic principles and human rights.
in writing. - I would like to use this opportunity to explain one of the many reasons why I voted today to support closer trading links between the EU and Turkmenistan. The EU's common external energy security policy, which British Conservatives fully support, acknowledges the importance of new trans-Caspian pipeline routes for supplying Europe with oil and gas. These trans-Caspian routes should be fully integrated with the 'southern corridor' pipelines including Nabucco, Southstream and Whitestream. Reducing our dependence on Russia's energy supplies is crucial to our collective energy security and foreign policy.
For that reason we should be proactive and committed to building a partnership with Turkmenistan by supporting the interim trade agreement that helps to stimulate domestic reform and human rights improvements in that country
in writing. - Nuclear energy is a reality in Europe. It is a reality that we in Ireland are not comfortable with, but we accept the right of all countries to choose their own energy mix, and the fact that our neighbours utilise nuclear power means that we cannot afford to ignore the issue.
Just last week there was a serious safety breach in Sellafield nuclear plant, and the storage facility for nuclear materials at Sellafield - the B30 pond - is arguably one of the most serious problems facing the nuclear industry in Europe. The B30 pond is home to serious amounts of nuclear materials that have not been adequately treated for decades.
Therefore, I support the proposal for an EU nuclear safety framework that will reinforce the independence of national regulators and ensure a high level of transparency on the safety of nuclear installations.
I supported the amendments proposed to this report, which will further strengthen safety provisions and requirements. Even if we do not have nuclear plants in Ireland, our citizens could be affected by safety breaches elsewhere, and the EU must ensure that our citizens are protected to the highest level.
We must accept the fact that nuclear power is being generated and will be generated in Europe. We are not comfortable with this in Ireland, but we respect the right of each Member State to choose its own energy sources. As long as there are nuclear power stations in our neighbouring countries, we cannot ignore the issue.
There was a security breach in Sellafield last week and Sellafield's storage facility for nuclear waste - which is called 'pond B30' - is one of the biggest problems for the nuclear sector in Europe. There are massive amounts of untreated nuclear waste being stored in pond B30.
As such, I fully support the proposal relating to the Community Framework for Nuclear Safety which will ensure that there will be a high level and transparent standard of safety in place for nuclear power stations.
I voted for the amendments which were aimed at strengthening this proposal. Although we do not have any nuclear power stations in Ireland, problems with safety in power stations in other European countries could affect the people of Ireland. It is up to the European Union to ensure that the citizens of our countries are fully protected in relation to this issue.
in writing. - As someone who has reservations regarding the long-term safety of nuclear power stations I am not entirely happy with this report. I accept that those who work in the industry are dedicated professionals. I accept accidents are few and far between. Yet the problem is the consequences when there is an accident are potentially so extreme. We cannot forget the nuclear accident in the Urals revealed by Roy Medvedev, the Three Mile Island accident that involved the events of the film The China Syndrome that went on release only days before the accident, nor the Tokaimura accident in Japan, nor finally Chernobyl, whose consequences live with us all today but most tragically have been visited on the people and children living in the immediate vicinity or born to parents who were there.
Nuclear energy will have a vital role to play in the future of energy in our societies. As a result, and given the plans for future facilities in Europe, it is essential to lay down a Community framework for nuclear safety.
Mr Hökmark's report will ensure that the best and safest conditions are established at future nuclear facilities in Europe. A clear framework with independent and strong national regulators will be created, together with a system for issuing licences for nuclear facilities and a system for inspecting and checking these facilities.
The future importance of nuclear energy demands excellence in the conditions for its implementation and in the conditions for the exchange of essential information, so that uniform safety conditions of the highest quality can be established.
I therefore voted for this report.
The Austrian People's Party (ÖVP) delegation supports the creation of an independent supervisory authority for nuclear power plants with the legally binding capacity to disconnect dangerous nuclear power plants from the network.
in writing. - (SV) We chose to vote against this report on a control system within the common fisheries policy. Of course, we welcome proposals for increased measures to ensure that the rules are followed, but we are critical of the emphasis given to controlling recreational fishing. It is unreasonable to regulate recreational fishing when, in actual fact, it is industrial fishing that is responsible for problems such as overfishing in our seas.
We regret the broad rejection by a majority in Parliament of our proposed amendment, which, in accordance with the provisions enshrined in the Constitution of the Portuguese Republic - in other words, those on national sovereignty - and as part of the struggle to ensure that these provisions are respected, stated that this proposal for a regulation should respect and not threaten the competence and responsibility of Member States with regard to monitoring compliance with the rules of the common fisheries policy.
We regret the broad rejection by a majority in Parliament of our proposed amendments, which would have prevented the European Commission from being able to independently carry out inspections without prior warning in the exclusive economic zones (EEZ) and territories of the Member States, and from being able, at its discretion, to prohibit fishing activities and suspend or cancel payments of the Community financial assistance for a Member State, and which also prevented a Member State from being able to inspect its fishing vessels in the EEZ of any other Member State, without the latter's authorisation.
This proposal for a regulation - which will continue to be negotiated by the European institutions - if adopted as it currently stands, will represent yet another attack on national sovereignty, by incorporating requirements with regard to equipment and procedures that have been highlighted as completely inappropriate to Portuguese fisheries.
That is why we voted against.
In 2008, 165 trawlers were scrapped. In 2009, it has already been announced that 225 will go.
The fisheries sector in France is suffering greatly because the French Government and Brussels have decided to sacrifice French fishermen for the sake of European economic and trade policy.
Thus, Norway, a country outside the European Union, but which has negotiated gas-related economic agreements with the latter, awards itself alone 80% of the cod quota, a figure amounting to 500 000 tonnes per year. France, for its part, has access to only 9 000 tonnes per year, of which only 700 tonnes come from the English Channel and the North Sea.
How, under these circumstances, can one fail to feel disgust at witnessing the eradication of French fishermen? Why are Brussels and the French Government thus striving to plot the destruction of an entire sector of our economy? Euro-globalist interests and the dogma of free trade are why.
It is not the EUR 4 million envelope promised by the minister for agriculture and fisheries, intended as financial compensation linked to the stopping of boats that have reached their quota of fish, that will solve this problem. There is an urgent, crucial need to free French fishermen from these discriminating and destructive European quotas.
in writing. - (SV) The European Parliament has today voted in favour of including sports and recreational fisheries in the common fisheries policy. In so doing, the EU has begun to regulate one of our most popular leisure activities.
The proposal is preposterous. Firstly, the fishing waters belong to the individual countries, not to Brussels. Secondly, the activities of recreational fishermen do not affect stocks to any great extent. Thirdly, this legislation will be impossible to comply with. You only need to look at Sweden, which has 11 500 km of coastline. Do the EU's bureaucrats and the Members of this House believe that it will actually be possible to monitor what is happening at all times and in all places? A law that is impossible to implement is a particularly bad law.
On the other hand, I am not particularly surprised by the proposal. The EU is like a steam engine that has started to roll along the way towards its goal of becoming a fully-fledged federal state. It is large, heavy and very difficult to stop once it starts rolling. Anyone who gets in its way will be mown down.
Today is a dark day for those of us who want pithy and effective European cooperation, but above all it is a very dark day for recreational fishermen in all Member States.
in writing. - (IT) The aim of this proposal for a regulation, namely to guarantee a Community control system for ensuring compliance with the rules of the Common Fisheries Policy through a European Agency, is certainly commendable and addresses the numerous demands made over the years by Parliament and the European Commission. The regulation also suggests - albeit timidly - implementing and applying the aforesaid rules in a uniform manner in the 27 Member States.
Although I endorse the overall spirit of the text (maintaining a culture of respect for the rules in order to ensure that the Common Fisheries Policy is properly applied), I feel that on this occasion the specific characteristics of Mediterranean fishing have unfortunately not been taken into account.
Just one example of this is the requirement to install a satellite-based vessel monitoring system (VMS) on vessels more than 10 meters long. This may be all very well for the robust North Sea fishing boats, but not for those of the Mediterranean, which are small, often without a cabin, and are used for 'small-scale fishing'. This also poses the problem of the substantial costs to be borne, which could, however, be overcome if the Community were to provide 80% co-financing, as appropriately suggested in Amendment 20.
in writing. - I will be supporting this report because we have accepted Amendments 48 and 49 and rejected Amendment 93 in regard to recreational fishing.
To include recreational fishing in a Member State fishing quota is for me unacceptable.
If we are seriously saying that recreational fishing is destroying our fish stocks, then in my mind they are missing a fundamental issue as far as dwindling fish stocks are concerned. That issue is overfishing by industrial fishing concerns in their factory fishing vessels.
They are the ones who we require to be compliant with the CFP and not recreational fishermen pursuing their hobby.
in writing. - The Common Fisheries Policy is deeply flawed, and has been extremely detrimental to the British economy, and to the environment. Whilst we acknowledge the need for new innovation to improve the situation, most such innovation and best practice has clearly originated with Member States, and the fishermen themselves. We have therefore voted against this report, which gives increased competence to the Commission.
in writing. - The common fisheries policy is deeply flawed, and has been extremely detrimental to the British economy and to the environment. Whilst I acknowledge the need for new innovation to improve the situation, most such innovation and best practice has clearly originated with Member States, and with the fishermen themselves. I have therefore voted against this report, which gives increased competence to the Commission.
in writing. - On behalf of myself and my colleague, Louis Grech, I would like to say that although we voted in favour of the report we would like to stress the following points:
we support a common immigration policy;
we believe that in the national interest the Immigration Pact was not satisfactory;
we note disappointment because the report does not make a direct and clear reference to mandatory/compulsory burden sharing;
we note that any cooperation is appreciated; but the EU cannot interfere in what type of bilateral agreements are reached between a country of origin and a transit country;
we do not agree with voting rights for illegal immigrants because of Malta's demographic situation;
we do not agree with a uniform Schengen Visa system instead of national systems if this increases bureaucracy and the system becomes less flexible.
I welcome the adoption of the Busuttil report, even though I admit that I do not support all of the points raised in it, especially the favourable reception given to the conclusion of the European Pact on Immigration and Asylum: my group voted in favour of the removal of this reference in the Committee on Civil Liberties, Justice and Home Affairs, but we were in the minority on this issue; the same was true with regard to the increased role of FRONTEX in return operations.
However, in light of the end result, I voted in favour of this report in order to speak out strongly in favour of the opening up of legal paths to immigration. I therefore support: the recognition of the need for the work of migrants within the EU; the need for increased consultation with representatives of civil society; freedom of movement within the EU following a period of five years' residence; respect for human dignity and the application of the most favourable measures in the context of the application of the Return Directive; and, finally, and most importantly, the right to vote in local elections, a point to which the European right was fiercely opposed.
in writing. - British Conservatives voted against this report on the basis that we do not accept the need for a common EU immigration policy and that the UK must retain absolute control over its national borders.
in writing. - (NL) I have voted against this report, as it contains a number of elements that are unacceptable. For starters, it is assumed that the EU will need 60 million new immigrants by 2050. Given the current problems with mass immigration, this is a crazy proposal. It is also suggested that the blue card should not be restricted to highly-qualified employees. We might as well open the floodgates fully, then.
A common approach on immigration in the EU is imperative. A fragmented and incoherent approach cannot be allowed in a common area without internal borders, because any immigration action or policy implemented by one Member State necessarily has consequences for all the other Member States.
I therefore support the establishment of a common European immigration policy founded on a high level of political and operational solidarity, mutual trust and shared responsibility.
The adoption of the European Pact on Immigration and Asylum was a huge step in this direction, resulting in an immigration policy that is more coherent, controlled and linked to the needs of the labour market in European countries, and also to the resources available in terms of housing, health and education. Its aim is also to firmly combat illegal immigration.
The excellent report presented by Mr Busuttil respects this approach. Its only problem lies in an amendment tabled by the Socialist Group in the European Parliament, which threatens the firmness of our fight against illegal immigration, as there can be no doubt that any immigrant legally residing in the territory of a Member State will have the right to vote, in accordance with the conditions laid down. For this reason, I support the alternative resolution tabled by the rapporteur who, once again, has tried to achieve a compromise that is acceptable to everyone.
I voted for the resolution on a common immigration policy for Europe, as immigration is one of the foremost challenges that Europe is currently facing. In tackling this problem of immigration, we can adopt policies that transform it into an opportunity.
Immigration is a common concern in the EU countries, which is why the latter must act in concert to find an appropriate response to this problem. This report seeks to cover all the dimensions of immigration, supporting the establishment of a common European immigration policy founded on a high level of political and operational solidarity.
Furthermore, it also includes measures allowing migrants to participate in the civic and political life of the society in which they live, particularly in political parties and trade unions, and giving them the opportunity to vote in local elections.
A report with 91 articles must clearly include some aspects with which we agree. However, this report, despite trying to 'sweeten the pill', is profoundly negative, which is obviously why we reject it.
It 'strongly supports the establishment of a common European immigration policy', welcoming the 'institutional implications of the Lisbon Treaty, in particular the extension of co-decision and qualified majority voting to all immigration policies', and 'the adoption of the European Pact on Immigration'; in other words, an inhumane security-based immigration policy which criminalises, exploits and selects immigrants.
If there were any doubts about the EU's aims, then this report dispels them: migration 'continues to be necessary in order to address Europe's ... labour market ... needs' (nearly '60 million migrant workers by 2050'). That is why 'Immigration Profiles' must be developed - 'with labour market needs being a central aspect of these profiles' - and why there is a need 'to increase the attractiveness of the EU for highly qualified workers', particularly through the 'Blue Card'; in other words, an inhumane vision of immigrants, which sees them purely as labour to be exploited.
More than a common policy, what we need is a different policy which defends the rights of immigrants and combats the fundamental causes of immigration.
I voted for adoption of the Busuttil report. It is an important report, because migration is one of the most significant challenges facing the European Union. We should be ready to admit that we are not fully able to take advantage of the good aspects of migration or to prevent those situations which cannot in any sense be called beneficial.
An additional difficulty is that migration manifests itself differently in different Member States, and the differences in this respect are great. For some countries migration is a huge social, financial and political problem. For others it is a minor phenomenon which does not generate much interest. This is why, among other things, it is so difficult to establish and introduce a uniform migration policy. We should also be aware that for many people remaining in Europe is a matter of life or death - literally. By sending them back to their country of origin we may in fact be sentencing them to death. Therefore the tools of immigration policy should be flexible, so that they can be adapted to the individual cases of specific people. Thank you very much.
A common immigration policy based on facilitating the opening up of legal immigration channels cannot receive our support. The policy should be the polar opposite of this.
This report is based, once again, on the dangerous recommendations of the Commission that appear in the latter's Green Paper of 11 January 2005 devoted to economic migration. It is a report that puts the number of migrant workers that the EU will supposedly need by 2050 at 60 million and that accordingly stresses the need to open up channels for legal migration.
How can one fail to find it obscene that, in the midst of an economic, financial and social crisis, we are being recommended to open up our markets further to foreign workers, at a time when our national jobs are under threat and unemployment is raging?
In the midst of a crisis, what is needed, instead, is to apply economic and social protectionist measures and to reserve jobs, but social aid too, for nationals.
To conclude, this report is based on the false assumption that, by opening the floodgates for legal immigration, illegal immigration will fall considerably or disappear altogether. We know that no such thing will happen and that, on the contrary, legal immigration is the forerunner of full-scale immigration.
The right of asylum is to become a vehicle for mass immigration on an unprecedented scale. Europe's doors would be opened wide to the developing world. If the multicultural visionaries have their way, the concept of the family will be extended to mean that whole tribes can immigrate without any difficulty.
In addition, the possibility of pre-expulsion detention is to be limited, asylum seekers are to be given access to the labour market and basic provision for them is to be extended. This would put even more pressure on the domestic labour market - particularly during the economic crisis - and taxpayers would be required to dig deep into their pockets. For these reasons, there is no option but to reject this report.
in writing. - (EL) The report on the common immigration policy takes a positive view of the monopoly-friendly immigration policy of the EU and the European Parliament's contribution to it. At the same time, it proposes that measures be taken for the next stage, at the expense of immigrants and in an even more reactionary direction.
The report adopts the basic principle of EU immigration policy as a tool to serve the needs of the labour market, which means the profitability of the European monopolies. For that purpose, it prejudges the application of a 'carrot and stick' policy towards immigrants. Thus, on the one hand, it welcomes the unacceptable Pact on Immigration and Asylum and calls for the reinforcement of FRONTEX and stronger intelligence gathering and repressive measures against immigrants who are of no use to European capital. On the other hand, it welcomes the attraction and legalisation of 'highly skilled' immigrants and the cyclical and temporary immigration needed by capital and proposes measures to integrate legal immigrants, so that they are directly available to their employers.
The only response to this reactionary policy is to integrate immigrants into the working-class movement and for immigrants and local workers to fight side by side against the anti-grassroots and anti-immigration policy of the EU and capital and claim their rights and the wealth which they produce.
in writing. (LT) Now is the right time for the TEN-T policy, based on fifteen years of experience, to properly reflect its goals and measures. We must reconsider projects and measures, put more emphasis on EU coordination and aim for more binding commitments from Member States, when implementing priority projects to which they have agreed.
TEN-T priority projects and maps are largely made up of large and expensive national transport infrastructure projects, and some of the earlier 30 TEN-T projects were physically impossible to implement, whereas other projects, especially following EU enlargement, became particularly important, but did not make it on to the list.
The current economic crisis may once again encourage us to follow this logic when investing in transport infrastructure. However, we need considered projects and investments in the EU's transport infrastructure, in order to develop it further over the next 10-20 years. Decisions on transport infrastructure projects should be based on correct assessments of expenditure and benefit, stability and European cross-border added value.
The report sets out the guidelines 'for the development of the trans-European transport network' (TEN-T). This currently involves 30 priority projects 'inspired mainly by national interests' - what other interests should be taken into account, those of multinationals? - which will receive almost EUR 5.3 billion in Community cofinancing.
This report fits within the vision of 'trans-European transport networks' based on the expansion of the internal market and an increase in capitalist competition and concentration. It therefore 'emphasises the need to incorporate ... the objectives of the Lisbon Strategy' and defends the adaptation of the TEN-T to 'changing market conditions', in line 'with the following criteria: economic viability, enhanced competitiveness, promotion of the single market', and developed through 'public/private partnerships' (for example by allocating 'a percentage of toll revenue from road infrastructure to funding TEN-T projects').
Just one month from the end of the current legislative term, the majority of this House cannot resist asking the European Commission 'to propose - by the end of its mandate - a legislative initiative concerning the opening of the rail domestic passenger markets as from 1 January 2012'.
Finally, to satisfy the interests of the large economic and financial groups in terms of expanding their control towards Eastern Europe, it underlines that links between Western and Eastern Europe are a priority.
The development and expansion of the Trans-European Transport Network are an absolute must for consolidating the internal market and promoting the European Union's cohesion. This is the reason why I voted for option 'C' proposed by the rapporteur, Eva Lichtenberger. This approach will allow all the types of financial resources available in the future to be used for transport and infrastructure, even though it does not offer entirely the means to guarantee effective implementation, bearing in mind the numerous divergent national interests.
Any other alternative, including the option proposed by the alternative motion from the PPE-DE Group, might have made it impossible for Member States to use the Cohesion Funds, as part of the Cohesion Policy, for transport infrastructure projects other than the priority TEN-T projects and, by implication, this could have deprived Romania of the opportunity to use the Cohesion Funds for the transport sector, funds which Romania is greatly in need of.
This report assesses the implementation of the 30 TEN-T priority projects in which delays are having a major impact on the future of the European sustainable transport policy. Despite the difficulties, it is vital to remain committed to the changes needed to establish intermodal connections, particularly for citizens and freight. The various current challenges must be taken into account, ranging from security to regional issues, social, economic and financial habits, and the environment. The need for an integrated and more coherent approach to the transport network should therefore be underlined.
The importance of cross-border links to progress in the European transport network is clear, which is why we support improved interconnections between all modes of transport, in particular those which have found it more difficult to transform and develop, such as rail or maritime transport. Better links must be established with sea ports and airports, and proper implementation of trans-European network projects will certainly contribute to this objective.
The report reflects some of these concerns, but the order of priorities that I consider appropriate is not maintained throughout the whole text. I therefore voted against.